DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Specification
The amendment filed May 20, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 	Claim 1 recites, “a pin coupled to one of the first driveshaft portion or the second driveshaft portion, and a bore defined in the other of the first driveshaft portion or the second driveshaft portion…” As originally filed, the disclosure only provides support for the second driveshaft including the pin, and for the first drive shaft having the bore. There is no support for the pin coupled to the first driveshaft or the bore being in the second driveshaft.
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is objected to because of the following informalities: 	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1, lines 18-21 recite, “a pin coupled to one of the first driveshaft portion or the second driveshaft portion, and a bore defined in the other of the first driveshaft portion or the second driveshaft portion…” There does not appear to be support for the bore being defined in the second driveshaft portion. As originally filed, the disclosure appears to only provide support for the bore being defined in the first driveshaft portion, i.e., according to paragraph 0030, lines 1-5, “the first driveshaft segment 48 includes a bore 62 (FIG. 11) formed in the eccentric hub 54, and the second driveshaft segment 50 includes a pin 64 that is received in the bore 62 (e.g., by a nominal slip fit) to couple the first driveshaft segment 48 to the second driveshaft segment 50” [emphasis added]. Conversely, the second driveshaft segment includes the pin that is received by the bore to couple the first driveshaft portion and the second driveshaft portion. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 18-21 recite, “a pin coupled to one of the first driveshaft portion or the second driveshaft portion, and a bore defined in the other of the first driveshaft portion or the second driveshaft portion, wherein the pin is received within the bore to couple to first driveshaft portion to the second driveshaft portion with a slip fit.” This limitation has the following issues:	● As noted above, there does not appear to be support in the original disclosure for the “bore [being] defined in … the second driveshaft portion.” It is unclear if the claim requires a bore to be formed in the second driveshaft portion. 	● As currently written, the claim requires the pin to be “coupled” to one of the first driveshaft portion or the second driveshaft portion [emphasis added]. However, the recitation of “coupled” does not appear to correspond to the plain meaning of the term as set forth in the disclosure. According to paragraph 0030, lines 3-4, “the second driveshaft segment includes a pin 64” [emphasis added]. As shown in fig. 11, the pin 64 is formed integrally with the second driveshaft segment (50). Thus, the term “includes” appears to indicate one element is formed as one piece with another (e.g., the second driveshaft segment includes a pin wherein the pin is formed on the second driveshaft segment). However, when “the pin is received within the bore to couple the first driveshaft portion to the second driveshaft portion,” as per line 21-22 of claim 1, the pin formed integrally with and included by the second driveshaft portion is “coupled” to the first driveshaft portion.  It is unclear what can or cannot be included within the scope of the recitation of “coupled” in the recitation of “a pin coupled to one of the first driveshaft portion or the second driveshaft portion.”	● Moreover, according to paragraph 0029, lines 6-8, “[t]he second driveshaft portion 49 includes a second driveshaft segment 50, and a crankshaft 68 (FIG. 7) coupled to the second driveshaft segment 50” [emphasis added]. In this context, the term “coupled” appears to indicate two separate elements (i.e., the second driveshaft segment and the crankshaft) are joined together to form another component (i.e., the driveshaft). However, the pin appears to be formed as one monolithic structure with the second driveshaft portion/segment. It is unclear if the Applicant intends for the scope of the claim to include this interpretation. 	Claim 1, lines 21-23 recite, “wherein the pin is received within the bore to couple to first driveshaft portion to the second driveshaft portion with a slip fit.” The tolerances for “a slip fit” are not specifically defined by the disclosure. It is unclear what can and cannot be included within the scope of “a slip fit.” 	Claim 1, line 23 recites, “a crankshaft coupled to the driveshaft.” As currently written, the crankshaft is defined with respect to “the driveshaft,” wherein “the driveshaft” is more narrowly defined in preceding line 17 of the claim as including “a first driveshaft portion and a second driveshaft portion.” However, the recitation of “a crankshaft coupled to the driveshaft” is not defined with respect to either of the first driveshaft portion or the second driveshaft portion. It is unclear what can or cannot be included within the boundaries of “a crankshaft coupled to the driveshaft.” According to the disclosure, the crankshaft is connected to the second driveshaft portion which in turn is connected to the first driveshaft portion. However, the limitation may be interpreted as being connected to first driveshaft portion, which is not supported by the originally filed disclosure.	Claim 4, lines 3-4 recite, “the driveshaft drives the spindle … to reciprocate relative to the motor…” As currently written, claim 4 states the spindle is driven by the driveshaft without requiring the crankshaft, as recited in claim 1, line 23, but this is not supported. It is what structure transmits the rotational motion from driveshaft into the reciprocating motion of the spindle without the crankshaft.
	Claim 7 recites, “wherein the first driveshaft portion includes a first driveshaft segment, and the second driveshaft portion includes a second driveshaft segment and the crankshaft is affixed to the second driveshaft segment.” This limitation has the following issues:	● As currently written, it is unclear what differentiates a “segment” from a “portion” and vice versa. According to the disclosure, “[t]he first driveshaft portion 47 includes a first driveshaft segment 48. The second driveshaft portion 49 includes a second driveshaft segment 50, and a crankshaft 68 (FIG. 7) coupled to the second driveshaft segment 50” (paragraph 0029, lines 6-8), wherein “[t]he first driveshaft segment 48 receives torque from the clutch assembly 46, and is formed with an eccentric hub 54 radially offset from the driveshaft axis 52” (paragraph 0029, lines 10-11). Additionally, paragraph 0029, lines 3-4 state, “the second driveshaft segment 50 includes a pin 64.” This appears to correspond to the characters in identified in fig. 11 of the Applicant’s disclosure, i.e., the first and second driveshaft portions (47, 49) generally identify a zone or grouping of associated parts that form the driveshaft (44). On the other hand, the first and second driveshaft segments (48, 50) identify a distinct part of the driveshaft. From the foregoing discussion, it is unclear if the first and second driveshaft segments are intended to further limit the corresponding first and second driveshaft portions when the first and second drive shaft segments appear to be part of what has already been claimed, i.e., in Claim 1, lines 17-22. 	● It is unclear what is intended to be included within the scope of the first and second driveshaft segments. 	● It is unclear what weight should be given to the first and second driveshaft segments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al (US Publication 2004/0255475), herein referred to as Hirabayashi, in view of Feldmann et al (US Patent 6,357,125), herein referred to as Feldmann.	Regarding Claim 1, Hirabayashi discloses a reciprocating saw (fig. 1) comprising:
	a motor (113) defining a motor axis (annotated fig. 7), the motor including a front end (forward face of fan, annotated fig. 7, wherein the fan is included by the motor) and a back end (annotated fig. 7), the front end including a front face (the front face of fan, annotated fig. 7, wherein the motor includes the fan) defining a first vertical plane perpendicular to the motor axis (the fan, mounted on motor output shaft 117, rotates in a plane perpendicular to the motor axis), and the back end including a rear face (annotated fig. 7) opposite the front face, the rear face defining a second vertical plane parallel to the first vertical plane and perpendicular to the motor axis (annotated fig. 7, wherein when the reciprocating saw is held with the motor axis in a horizontal orientation, the front and rear faces of the motor are aligned with respective first and second vertical planes); 
a dual-eccentric scotch yoke mechanism (motion converting mechanism 121) coupled to the motor (via pinion (see annotated fig. 7) mounted on end of motor shaft 117 and bevel gear 123), the scotch yoke mechanism including: 		a spindle (slider 107) driven to reciprocate relative to the motor (paragraph 0057, lines 6-8) along a spindle axis (paragraph 0057, lines 4-6) parallel to the motor axis (annotated fig. 7), the spindle including a rear end (annotated fig. 2) nearest to the motor (113), and
	a counterweight (139) driven to reciprocate relative to the motor (paragraph 0061, lines 6-12) and opposite to the spindle (paragraph 0071, lines 13-15),		a driveshaft (formed by the group of parts including rotating shaft 125, bevel gear 123, eccentric pin 129, cam plate 145 biased by torsion spring 141 about eccentric pin 129 and crank 131 with guide pin 133 which acts as a “crank pin”) including a first driveshaft portion (formed by the group of parts including cam plate 145 with torsion spring 141, rotating shaft 125 and central portion of bevel gear 123 including hole into which eccentric 129 is press fit) and a second driveshaft portion (formed by the group of parts including crank 131, guide pin 133 and eccentric pin 129);
	a pin (eccentric pin 129) coupled to the second driveshaft portion (“[t]he crank 131 is fastened to the eccentric pin 129 by a nut 130 and thus integrated with the eccentric pin 129,” paragraph 0059, lines 1-2);
		a bore (the hole in the cam plate 145 through which eccentric pin 129 extends; see paragraph 0061, lines 2-6 and paragraph 0063, lines 1-3) defined in the first driveshaft portion (141, 145), wherein the pin (129) is received within the bore to couple the first driveshaft portion to the second driveshaft portion (paragraph 0061, lines 7-12, “[w]hen When the bevel gear 123 is rotated around the rotating shaft 125 via the motor output shaft 117, the cam plate 145 revolves around the rotating shaft 125 together with the eccentric pin 129.”) with a slip fit (paragraph 0063, lines 1-5, “[t]he cam plate 145 is loosely fitted around the eccentric pin 129 such that is can eccentrically rotate around the eccentric pin at a position shifted a predetermined distance from the center of gravity 145a of the cam plate 145;” wherein the lose fit of the cam plate about the eccentric pin correlates to the claimed “slip fit”); and 	wherein the spindle (107), with the reciprocating saw in a horizontal orientation (the orientation depicted in fig. 7), is arranged above the motor (see annotated fig. 7) such that, as the spindle reciprocates forward and backward for each drive cycle (paragraph 0057, lines 4-6), the rear end extends into a space defined between the first and second vertical planes during at least a portion of the drive cycle (annotated fig. 7), and	wherein the driveshaft is configured to transmit torque from the motor to a crank pin (133) to impart the reciprocating movement to the spindle (paragraph 0070, lines 1-5, “[a]s the crank 131 revolves, the guide pin 133 also revolves around the rotating shaft 125 while rotating. The guide pin 133 is loosely fitted in the slider block 137 via the bearing 135. By the revolving movement of the guide pin 133, the slider 107 reciprocates in its axial direction.”).
    PNG
    media_image1.png
    657
    1021
    media_image1.png
    Greyscale
	Hirabayashi fails to specifically disclose a crankshaft coupled to the driveshaft, wherein the driveshaft is configured to transmit torque from the motor to the crankshaft to impart the reciprocating movement to the spindle. 	However, Feldmann teaches it is known in the art of reciprocating saws with a scotch yoke assembly (12) including a driveshaft (stub shaft 27 and rotating cam body 26) and a crankshaft (i.e., stroke length toggle 30 and drive pin 50) coupled to the driveshaft (26, 27), wherein driveshaft is configured to transmit torque from the motor to the crankshaft to impart the reciprocating movement to the spindle (col. 3, lines 53-65).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi with the teaching of Feldmann such that a separate crankshaft is affixed to the second driveshaft segment of Hirabayashi in order to allow the user to adjust the stroke length of the reciprocating saw depending on the type of material being cut (Feldmann, col.1, lines 38-49). 	Regarding Claim 2, the modified reciprocating saw of Hirabayashi substantially disclosed above includes the motor (113) includes a fan (Hirabayashi, annotated fig. 7) that defines one of the front face and the rear face (annotated fig. 7).	Regarding Claim 4, the modified reciprocating saw of Hirabayashi substantially disclosed above includes a pinion (Hirabayashi, annotated fig. 7) coupled to a motor shaft (Hirabayashi, 117) of the motor, and a gear (Hirabayashi, 123) that receives torque from the pinion (Hirabayashi, paragraph 0058, lines 4-5; annotated fig. 7), wherein the driveshaft (Hirabayashi 123, 125, 129, 131, 141, 145 and Feldmann 30, 50, i.e., the modified crankshaft) drives the spindle (Hirabayashi, 107 and paragraph 0062, line 1) and the counterweight (Hirabayashi, 139 and paragraph 0062, lines 1-2) to reciprocate relative to the motor (the spindle and the counterweight reciprocate along the longitudinal axis of the saw), and wherein the driveshaft receives torque from the gear (e.g., Hirabayashi paragraph 0058, lines 1-5; paragraph 0059, lines 3-6 and paragraph 0061, lines 7-12).	Regarding Claim 6, the modified reciprocating saw of Hirabayashi substantially disclosed above includes the first driveshaft portion (129, 141, 145) drives the counterweight (Hirabayashi 139; paragraph 0062, lines 1-2), and the second driveshaft portion (crank 131) drives the spindle (107) via the crankshaft (30, 50 of Feldmann, described by Hirabayashi in paragraph 0062, line 1).	Regarding Claim 7, the modified reciprocating saw of Hirabayashi substantially disclosed above includes the first driveshaft portion (cam plate 145 with torsion spring 141, rotating shaft 125 and central portion of bevel gear 123 including hole into which eccentric 129 is press fit, as per paragraph 0058, lines 5-8) includes a first driveshaft segment (formed by the parts of the first driveshaft portion), and the second driveshaft portion (formed by the group of parts including crank 131, guide pin 133 and eccentric pin 129) includes a second driveshaft segment (formed by the parts of the second driveshaft portion), and the crankshaft (Feldmann 30, 50) affixed to the second drive shaft segment (as modified, crankshaft 30, 50 is affixed via pin 32 of Feldmann to crank 131 of Hirabayashi).	Regarding Claim 8, the modified reciprocating saw of Hirabayashi substantially disclosed above includes the first driveshaft segment includes an eccentric hub (cam plate 145 forms an eccentric hub extending between bevel gear 123 and crank 121) that defines a bore (the hole through which eccentric pin 129 extends), and wherein the second driveshaft segment includes the pin (Hirabayashi, paragraph 0059, lines 1-2). 
	Regarding Claim 9, the modified reciprocating saw of Hirabayashi substantially disclosed above includes a gear case (gear housing 103b) and a guide rail (retaining plate 143 with slide guides 143a on either side of the counterweight 139, see fig. 8) supported within the gear case (paragraph 0061, lines 23-24), wherein the counterweight (139) is configured to slide along the guide rail (paragraph 0061, lines 22-23) as the counterweight is driven to reciprocate relative to the motor (paragraph 0061, lines 24-25). 
As best understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) and Feldmann (US Patent 6,357,125) in view of Hempe et al (US Publication 2003/0163924), herein referred to as Hempe.
	Regarding Claim 3, the modified reciprocating saw of Hirabayashi substantially disclosed above fails to disclose the motor includes a circuit board that defines the other of the rear face and the front face.	However, Hempe teaches it is known in the art of reciprocating saws (fig. 1) driven by a motor having a front face defined by a fan (144) and a rear face defined by circuit board (172), wherein the rear face is opposite the front face relative to the motor axis (fig. 15). 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi substantially disclosed above with the teaching of Hempe such that the motor is constructed in an assembly with a front face defined by a fan and a rear face is defined by a circuit board in order to “provide a [compact] construction that reduces tolerance stack-up” (Hempe, paragraph 0016, line 6) by forming multiple components within one assembly and “to provide enhanced cooling that keeps the electronics and the components of the motor cool for efficient operation” (Hempe, paragraph 0016, lines 9-11).
As best understood, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) and Feldmann (US Patent 6,357,125) in view of Griep et al (US Publication 2004/0261273), herein referred to as Griep.
	Regarding Claim 5, the modified reciprocating saw of Hirabayashi substantially disclosed above fails to disclose a clutch assembly that selectively transmits torque from the gear to the driveshaft.	However, Griep teaches it is known in the art of reciprocating saws (figs. 12 and 14) to provide a clutch assembly (94) formed between a driven gear (26C) and a hub (30C) that forms part of a driveshaft of the reciprocating motion conversion mechanism (12C)  that selectively transmits torque from the gear (26C) to the driveshaft (paragraph 0060, lines 2-7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi substantially disclosed above with the teaching of Griep such that a clutch assembly is provided at the interface between the gear and driven driveshaft elements of Hirabayashi in order to “absorb an impact on the spindle 22C or the blade” (Griep, paragraph 0060, lines 7-8), wherein the impact results “from a blade lock-up” (Griep, paragraph 0011, line 5).
As best understood, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) and Feldmann (US Patent 6,357,125) in view of Popik et al (US Patent 6,568, 089), herein referred to as Popik, and further in view of Ono (US Patent 6,226,877). 
	Regarding Claim 10, the modified reciprocating saw of Hirabayashi substantially disclosed above includes a gear case (Hirabayashi 103a) in which a first driveshaft portion (e.g., cam plate 145 and torsion spring 141 of Hirabayashi) configured to drive the counterweight (Hirabayashi 139) to reciprocate (Hirabayashi paragraph 0062, line 2); and a second driveshaft portion (e.g., 131, 133 of Hirabayashi) configured to drive the spindle (107) to reciprocate (Hirabayashi paragraph 0062, line 1).	The modified reciprocating saw of Hirabayashi substantially disclosed above fails to disclose a lower gear case subassembly including the counterweight and a first driveshaft portion configured to drive the counterweight to reciprocate; and an upper gear case subassembly including the spindle and a second driveshaft portion configured to drive the spindle to reciprocate; wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies.	However, Popik teaches it is known in the art of reciprocating saws (figs. 1 and 3) to provide a lower gear case subassembly (lower housing, 400b) including a counterweight (“[c]ounterweight 550 is supported for this reciprocating motion by slides 553, which ride inside slots 403 formed in lower housing 400b of the drive housing 400,” col. 7, lines 36-38) and a first driveshaft portion (eccentric shaft 528) configured to drive the counterweight (550) to reciprocate (col. 7, lines 39-47) and an upper gear case subassembly (upper housing, 400a) including a spindle (reciprocating shaft 541; “[w]ith reference to figs. 3 and 9, seal assembly 410 is positioned between the reciprocating shaft 541 of the reciprocating shaft assembly 540 and the upper housing 400a of the drive housing 400,” col. 7, lines 63-66) and a second driveshaft portion (crank gear 520 and eccentric crank shaft 530) configured to drive the spindle to reciprocate (col. 6, line 57-col. 7, line 6), wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies (see figs. 3 and 7, wherein the joining of the upper and lower gear case subassemblies requires the coupling of the drive driveshaft portion and the second driveshaft portion). 	Additionally, Ono teaches it is known in the art of reciprocating tools (figs. 1 and 2) to provide a lower gear case subassembly (i.e., gear housing 3) including a gear (10) rotationally mounted therein via gear shaft (9); and an upper gear case subassembly (gear cover 4) including the spindle (slider 12) and a second driveshaft portion (crank pin 11) configured to drive the spindle to reciprocate (col. 3, lines 58-61); wherein the first driveshaft portion is coupled to the second driveshaft portion by joining the upper and lower gear case subassemblies. Examiner notes the spindle (12) is slidably mounted in the upper gear case subassembly (4) for reciprocating movement via bearing elements (13), as shown in fig. 2A.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi substantially disclosed above with the teaching of Popik and Ono such that the gear case is formed as two subassemblies that are preassembled separately and joined together to form the complete motion conversion mechanism is in order to facilitate a construction of the reciprocating motion conversion mechanism with a sealing structure … for effectively preventing entry of dust and water into a body housing of the tool, thus ensuring greater durability for the tool” (col. 1, lines 35-39).
As best understood, Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi (US Publication 2004/0255475) and Feldmann (US Patent 6,357,125) in view of Kirk (US Patent 4,512,291) and Wightman et al (US Publication 2018/0119626), herein referred to as Wightman.
	Regarding Claim 26, the modified reciprocating saw of Hirabayashi substantially disclosed above includes the pin (Hirabayashi 129) is cylindrical, i.e., the portion of the pin (129) associated with the first drive shaft portion (145) is cylindrical and does not have threads. Hirabayashi states in paragraph 0063, lines 1-3, “[t]he cam plate 145 [i.e. the first drive shaft portion] is loosely fitted around the eccentric pin 129 such that it can eccentrically rotate around the eccentric pin.” This statement suggests the portion of eccentric pin 129 passing through the cam plate (145) is smooth to facilitate free rotation and to reduce friction between the two components, thereby allowing the torsion spring (141) to freely adjust the position of the cam plate (145) in response to dynamic operating parameters (see, e.g., Hirabayashi paragraph 0067).	Additionally, Hirabayashi states, “[o]ne end (lower end as viewed in FIG. 7) of the eccentric pin 129 is fixedly press-fitted into the bevel gear 123 at a position shifted a predetermined distance from the center of rotation of the bevel gear 123,” paragraph 0058, lines 5-8). This statement suggests to one of ordinary skill that the lower end of the eccentric pin 129 is does not have threads as it is connected to the bevel gear 123 via pressed fit. 	Hirabayashi fails to disclose the pin is cylindrical without threads [emphasis added] because a portion of pin (129) is received in the second drive shaft portion (131) and fixed thereto via a threaded connection in conjunction with nut 30 described paragraph 0059, lines 1-2 of Hirabayashi, “[t]he crank 131 is fastened to the eccentric pin 129 by a nut 30 and thus integrated with the eccentric pin 129.” 	However, the following references provide teaching pertinent to the aforementioned limitation:	First, Kirk teaches it is known in the art of crankshaft assemblies for a “crankshaft 3 [to be] a built-up, or fabricated type assembly [consisting] of two main journals 27, pressed into and welded or furnace brazed for crankset throw-counterweights 9 at bores 28 to receive a pressed-fitted crankpin 6” (col. 3, lines 23-27).	Additionally, Wightman teaches it is known in the art of connecting rotating members to one another, i.e. “a shaft 117 is connected to rotor 114 and rotates with rotor 114” (paragraph 0038, lines 16-17), wherein the rotor “includes a metal hub 115” (paragraph 0038, lines 14-15) that for all intents and purposes is interpreted by the examiner as being unitary and integral with the rotor to rotate therewith. Examiner notes shaft 117 corresponds to a pin or pin-shaped structure, and the rotor 114, together with the metal hub 115, correspond to rotating body like that of the claimed “second drive shaft portion,” wherein according to Wightman, “[t]he connection between rotor 114 and the shaft 117 may be a press fit, threaded connection, a weld, or other suitable connection” (paragraph 0081, lines 8-10).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the reciprocating saw of Hirabayashi substantially disclosed above with the teaching of Kirk and Wightman such that the eccentric pin is cylindrical without threads to facilitate connection to the second driveshaft portion by a press fit, which involves pressing a threadless cylindrical shaft (i.e. the pin) into a corresponding smooth bore with interference tolerances, rather than connecting (i.e. fastening) the pin into the second drive shaft portion via threaded connection, since Wightman states that a suitable connection between two rotating bodies intended for conjoint rotation with one another can be of any “suitable connection [type],” including “a press fit [or] threaded connection” (Wightman, paragraph 0081, lines 8-10). 	It would have been obvious to one having an ordinary skill in the art to try any of the suitable connection methods suggested by Wightman to fasten the eccentric pin to the second driveshaft portion because in this case, the substitution of one connection type for another, as mentioned above would have yielded predictable results and all claimed elements were known in the prior art. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective function. As a result of the modification (i.e. press fitting the pin into the second drive shaft portion of Hirabayashi), the pin is cylindrical without threads, thereby reading on the limitation as claimed. 
Response to Arguments
The examiner would like to thank the Applicant for the amendments made to the claims to clarify the issues set forth in the previous 112 rejections. While some of the 112 issues are mitigated by the present amendment, there are new issues that require further clarification.  
Applicant’s arguments on page 6, lines 22-24 with respect to claim 1 in the Remarks filed May 20, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hirabayashi is now utilized as the base reference in a 103 rejection, wherein, as best understood, Feldmann teaches the newly amended limitations of “a crankshaft coupled to the driveshaft” and “wherein the driveshaft is configured to transmit torque from the motor to the crankshaft to impart the reciprocating movement to the spindle.”
The remainder of the Applicant's arguments filed May 20, 2022 have been fully considered, but they are not fully persuasive. 	On page 6, line 24 - page 7, line 2 of the Remarks, the Applicant argues, “[w]ith reference to paragraph 0063, Hirabayashi teaches transferring torque from the bevel gear 123, which is connected to the motor output shaft 117, to the cam plate 145 by the pin 129. The cam plate 145 drives the counterweight 139. The pin 129 is the only element that transfers torque from the bevel gear 123 to the cam plate 145. Therefore, the pin 129 acts a singular driveshaft. The pin 129 is not a two-piece driveshaft, as required in claim 1. Therefore, Hirabayashi does not teach or suggest the driveshaft recited in claim 1.”	The examiner respectfully disagrees. It is unclear why the Applicant’s is referring to pin (129) as “a singular driveshaft.” The pin 129 is one part of many parts cited by the examiner that form the driveshaft of Hirabayashi. To the extend the Applicant’s argument set forth in lines 22-24 of page 6 is pertinent this argument, the examiner notes Hirabayashi generally discloses a driveshaft including structures that correspond to the first and second driveshaft portions as claimed. 	For example, the cam plate (145) transfers motion to the counterweight (139) and thus, is part of the driveshaft of the dual-eccentric scotch yoke mechanism, wherein the cam plate (145) is loosely mounted and biased by torsion spring (141) and about pin (129), such that the relative position of the cam plate relative to the rest of the driveshaft changes depending upon the rotational speed of the driveshaft and the amount of resistance imparted on the dual-eccentric scotch yoke mechanism through the spindle during a cutting operation (see, e.g., paragraph 0067 of Hirabayashi). The pin (129) performs a connecting function by establishing the center of eccentric movement for the cam plate 145, with respect to the other parts of the driveshaft during rotation about the rotational axis (125a), as shown in figs. 8-16 of Hirabayashi.	Moreover, the pin (129) is offset in one radial direction with respect to the rotational axis (125a) and the location of the crank pin on the crankshaft of Feldmann (as set forth above in the rejection for claim 1) is offset on substantially the opposite side of the driveshaft with respect to the rotational axis (125a) from the pin (129) so as to reciprocate the counterweight and the spindle in opposite directions relative to one another. It is unclear why the Applicant’s is referring to pin (129) as “a singular driveshaft.” The rejection set forth by the examiner does not state that the pin is a “two-piece driveshaft.” Rather, the pin 129 is only one part of many parts cited by the examiner that together form the driveshaft of Hirabayashi.	On page 7, lines 3-4 of the Remarks, the Applicant argues, “the bore in Hirabayashi through which the pin 129 extends is different than the bore (62) that connects the first and second driveshaft portions (48,50), as recited in claim 1.”	The examiner respectfully disagrees. While there are structural differences between the reciprocating saw of Hirabayashi and that of the claimed invention, the bore disclosed by Hirabayashi reads on the claim as presently written. As noted in the rejection for Claim 1 on page 9, Hirabayashi discloses the second driveshaft portion (formed by the group of parts including cam plate 145 with torsion spring 141, rotating shaft 125 and central portion of bevel gear 123 including hole into which eccentric 129 is press fit) is formed with a bore (the hole in the cam plate) through which the pin (129) is received with a slip fit, i.e., in paragraph 0063, lines 1-2, Hirabayashi states, “[t]he cam plate 145 is loosely fitted around the eccentric pin 129,” wherein the torsion spring 141 biases the cam plate 145 to transfer the rotational motion of the driveshaft into the reciprocating motion of the counterweight. 	Moreover, the examiner notes that all of the parts cited as being part of the driveshaft rotate together about the rotational axis 125a of shaft 125. There is nothing in the claim that precludes the cam plate and torsion spring from reading on first driveshaft portion. 	On page 7, lines 5-8 of the Remarks, the Applicant argues, “Because, as explained above, Hirabayashi does not teach a driveshaft with a first and second driveshaft portion that transmits torque from a crankshaft to impart movement to the spindle, Hirabayashi does not teach that the pin 129 that extends through a bore to connect a first and second driveshaft portions. Rather, the pin 129 acts as a singular driveshaft and not as a connecting piece. Therefore, Applicant respectfully disagrees that the bore through which pin 129 extends is the same as the bore defined in claim 1.”	The examiner respectfully disagrees. The examiner notes the Applicant’s argument of “Hirabayashi does not teach a driveshaft with a first and second driveshaft portion that transmits torque from a crankshaft to impart movement to the spindle” is not commensurate with the scope of the claim.  	Additionally, the structures of Hirabayashi read upon the claimed invention because the pin 129 of Hirabayashi extends through the bore of the cam plate (145) and connects the cam plate to the other structures that form the driveshaft. Due to the connection of the pin, the cam plate transfers rotational motion to the counter weight,  wherein the torsion spring helps to control the movement of the cam plate around the pin 129 as they revolve together about the rotational axis (125a) of the shaft (125). Moreover, the crankshaft transfers rotational motion to the spindle. 	On page 7, lines 8-9 of the Remarks, the Applicant argues, “Rather, the pin 129 acts as a singular driveshaft and not as a connecting piece. Therefore, Applicant respectfully disagrees that the bore through which pin 129 extends is the same as the bore defined in claim 1.”	The examiner respectfully disagrees. While there are structural differences between the reciprocating saw of Hirabayashi and that of the claimed invention, the bore disclosed by Hirabayashi reads on the claim as presently written. As noted in the rejection for Claim 1 on page 9, Hirabayashi discloses the second driveshaft portion (formed by the group of parts including cam plate 145 with torsion spring 141, rotating shaft 125 and central portion of bevel gear 123 including hole into which eccentric 129 is press fit) is formed with a bore (the hole in the cam plate) through which the pin (129) is received with a slip fit, i.e., in paragraph 0063, lines 1-2, Hirabayashi states, “[t]he cam plate 145 is loosely fitted around the eccentric pin 129,” wherein the torsion spring 141 biases the cam plate 145 to transfer the rotational motion of the driveshaft into the reciprocating motion of the counterweight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 	● Walton et al (US Patent 4,240,204) discloses a reciprocating saw with double scotch yoke mechanism formed with a two-part driveshaft (fig. 1).	● Ikuta et al (US Publication 2004/0222001) discloses a reciprocating power tool with a multi-portion driveshaft (fig. 2 - formed by first crank disc 124 and second crank disc 221), wherein the second crank disc is rotatably support by bearing (229).	● Sugino et al (US Publication 2016/0303668) discloses a reciprocating saw with a gear housing formed by two pieces, wherein a first drive shaft portion (50) and a second drive shaft portion (52) are joined together by a coupling pin (71) received within a bore (50d, 52d) formed in each driveshaft portion respectively (fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        September 13, 2022





/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/14/2022